EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kyle Yarberry on 02/07/2022.

The application has been amended as follows: 

In Claim 1 line 4 delete “hinged” and insert ---hingedly--- after <plurality of > and before < coupled polyhedral units>.
In Claim 1 line 17 insert ---, wherein each building element comprises an outer surface, an inner surface, and a plurality of flanges protruding away from the inner surface, each flange of the plurality of flanges being spaced inward from a corresponding one of the outer edges, wherein each coupling means of each building element is formed integrally with the inner surface along at least one flange of the plurality of flanges--- after <at least one double-piece element> and before <.>.
In Claim 4 lines 2-4 delete “building element comprises an outer surface and an inner surface, wherein the coupling means of each outer edge of each building element is formed integrally with the inner surface” and insert ---flange of the plurality of flanges protrudes perpendicularly away from the inner surface---
In Claim 5 lines 2-8 delete “building element comprises a plurality of flanges protruding away from the inner surface, each flange extending parallel to and spaced inward from a corresponding one of the outer edges, wherein the coupling means of each outer edge of each building element is arranged where the inner surface and a corresponding flange of the plurality of flanges meet” and insert ---flange of the plurality of flanges extends parallel to the corresponding one of the outer edges---.
	In Claim 11 line 1 delete “claim 5” and insert ---claim 1---.
	In Claim 11 line 1 insert --- of the plurality of flanges--- after <each flange>.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711